Citation Nr: 1452168	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Nashville, Tennessee.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his PTSD in May 2011 and July 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In this case, the Veteran, in an April 2011 claim, reported a recent increase of symptoms related to his service-connected PTSD.

In July 2010 treatment with a VA psychiatrist, the Veteran reported suicidal ideation.  Specifically, he had planned to shoot himself with a gun kept at home.  His wife subsequently removed the Veteran's guns to a relative's house.  The Veteran reported irritability causing violent anger, where the Veteran breaks things and yells but then does not remember his outburst.  His anger causes him to be physically aggressive; he has thoughts of hurting others and has shoved his wife.  He reported visual but not auditory hallucinations.  His Global Assessment of Functioning (GAF) score was 38.  The Veteran's treating psychiatrist recommended psychiatric hospitalization, but the Veteran's wife resisted, and indicated that she and their daughter who lives across the street would provide constant monitoring of the Veteran.  With subsequent treatment and medication, he denied suicidal ideation and his GAF score increased to 52 by November 2010.  At treatment with a VA psychologist, the Veteran acknowledged substantial problems with crowds and hypervigilance, but rationalized that his reactions were justified given unknown threats that someone might do something.

The Veteran underwent a VA examination for PTSD in May 2011.  The Veteran reported social avoidance, stating that he avoids crowds, does not go out to eat, and does not often attend church.  He said he has one close friend he does things with.  He reported an incidence of violence, causing him to break his finger.  The examiner noted that the Veteran was cooperative, with tense psychomotor activity, anxious mood, and constricted, blunted and flat affect.  The examiner noted sleep impairment, with restlessness and midevening awakenings.  There was no inappropriate or obsessive behavior, panic attacks, or suicidal ideation.  There was homicidal ideation.  The Veteran's frustration and temper problems led to his history of road rage.  The examiner noted mildly impaired recent memory.  Symptoms of PTSD included: recurrent and intrusive distressing recollections of the stressor; recurrent distressing dreams of the stressor; intense psychological distress and physiological reactivity to internal and external cues related to the event; efforts to avoid thoughts, feelings, conversations, activities, places or people associated with or arousing recollection of the stressor; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; difficulty sleeping; irritability/outburst of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner diagnosed the Veteran with PTSD and a depressive disorder secondary to PTSD.  The Veteran's GAF score was 48.  The examiner found that the Veteran's PTSD resulted in deficiencies in judgment, thinking, and mood, but not family relations.  

In April 2013, the Veteran began PTSD treatment with a counselor at the Veteran's Center.  He reported symptoms of insomnia, nightmares, trigger responses to trauma, flashbacks, hypervigilance, exaggerated startle response, anger/agitation/impatience, nervousness/anxiety/panic/fearfulness, avoidance/social isolation, detachment/depersonalization, emotionally unavailability/emotional numbing, impaired coping, impaired concentration, and depression.  He reported fleeting and passing suicidal thoughts with no intent or plan.  In subsequent sessions, the Veteran focused on treatment to alleviate his nightmares.

The Veteran underwent a second VA examination by the same examiner in July 2013.  The examiner diagnosed the Veteran with PTSD with associated depressive disorder self-medicated with marijuana abuse, stating that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner opined that the Veteran's level of occupation was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran reported living with his wife of 20 years, but they no longer slept in the same room because of his PTSD related sleep difficulties, including restlessness, nightmares, and agitation.  The Veteran reported an active golf hobby.  He reported that he retired early at age 62 to avoid stressors.  The examiner noted symptoms of depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.

In statements dated April 2013 and October 2013, and at his May 2014 hearing, the Veteran states that he was experiencing panic attacks three times per week.  Also at his May 2014 hearing, the Veteran explained that since being awarded his initial rating of 30 percent in December 2007, he has gotten more emotional and stressed out, with increased irritability and frustration.  The Veteran stated that he goes into rages where he feels like killing people, including road rage.  He reported nightmares "all the time."  At the hearing, the Veteran's wife reported that she needs to dress him and encourage him to shower, or else he would not bother with either.  She explained that he has periods where he withdraws from interpersonal contact, and only his granddaughter will bring him back to reality.  She further stated that he underreports his homicidal and suicidal ideation because he is afraid of being hospitalized against his will.  She stated that after an incident, she removed all the guns from the house to a safe at her daughter's house.  If the Veteran goes hunting, he has to go and get a gun from her.  The hearing caused the Veteran considerable stress and was concluded to ease the Veteran's symptoms.

The Veteran is in receipt of a 30 percent rating for PTSD under Diagnostic Code 9411, utilizing the general rating formula for mental disorders.  A 30 percent rating is warranted when PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

There is evidence on the record warranting higher evaluations.  A 50 percent rating is warranted for PTSD productive of occupational and social impairment with reduced reliability and productivity, which the VA examiner in July 2013 found was applicable to the Veteran.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies is most areas, such as work, school, family relations, judgment, thinking, or mood.  The VA examiner in May 2011 found that the Veteran's impairment resulted in deficiencies in three of the four applicable areas:  judgment, thinking, and mood.  Because the Veteran is retired, work and school were deemed not applicable. 

The Veteran's extensive symptoms appear at various rating levels throughout the criteria.  Under the 30 percent rating, the record shows evidence of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

Under the 50 percent rating, the record shows evidence of flattened affect, panic attacks more than once a week, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Under the 70 percent rating, the record shows evidence of suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and neglect of personal appearance and hygiene.  While the Veteran has on occasion denied suicidal ideation, there is evidence to show that this symptom has been downplayed to avoid involuntary hospitalization.  Furthermore, while all medical records show that the Veteran has acceptable personal appearance and hygiene, the Veteran's wife stated at the May 2014 hearing that without her encouragement and assistance, the Veteran would neither dress appropriately nor bathe regularly.

On this basis, the Board finds that the disability picture for the Veteran's PTSD more closely resembles the criteria for 70 percent rating.  The Veteran has symptoms that align with the 30, 50 and 70 percent ratings.  The 30 percent rating, however, is warranted where PTSD is productive of impairment more intermittent in nature than the Veteran's care providers and VA examiners reflect in their reports.  The VA examiner has stated that the Veteran meets the criteria for both a 50 percent rating (occupational and social impairment with reduced reliability and productivity) and a 70 percent rating (occupational and social impairment, with deficiencies in three of the four applicable areas:  judgment, thinking, and mood but not family relations).  While the examiner reached these results at different times, the record reflects a consistent picture of symptoms rather than distinct time periods of varying severity.  Resolving all doubt in favor of the Veteran, the Board therefore finds that the higher of these two ratings, 70 percent, is more appropriate.  38 U.S.C.A. §§ 4.3, 4.7.

The Board further finds that a higher rating of 100 percent is not warranted.  A rating of 100 percent is warranted when PTSD is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  These symptoms are not present.  While the Veteran's wife stated at the May 2014 hearing that she must encourage him to perform activities of daily living, he is nevertheless able to perform them when encouraged.  There is no evidence on the record for any of the other symptoms.  Moreover, the Veteran is able to maintain family relationships, including with his wife and granddaughter, which demonstrates that his social impairment, while extensive, is not total.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including suicidal and homicidal ideation, depressed mood, anxiety, panic attacks, chronic sleep impairment, memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and unprovoked irritability with periods of violence, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in granting a higher rating, the criteria for a 100 percent schedular rating were considered, but 70 percent was granted because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


